 292 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Smith™s 
Food & 
Drug 
Centers, 
Inc. d/b/a 
Fry™s 
Food 
Stores 
and
 Karen Medley 
and
 Kimberly Stewart 
and
 Elaine B
rown 
and
 Shirley Jones 
and
 Sa-loomeh Hardy 
and
 Janette Fuentes 
and
 Tommy 
Fuentes
.    United Food a
nd Commercial
 Workers Union Local 
99 and
 Kimberly Stewart 
and
 Elaine Brown 
and
 Karen Medley 
and
 Shirley Jones 
and
 Saloomeh 
Hardy 
and
 Janette Fuentes 
and
 Tommy Fuentes
.  Cases 28
ŒCAŒ022836, 28
ŒCAŒ022837, 28
ŒCAŒ022838, 28
ŒCAŒ022840, 2
8ŒCAŒ22858, 28
ŒCAŒ022871, 28
ŒCAŒ022872,
 28ŒCBŒ007045, 28
ŒCBŒ007047, 28
ŒCBŒ007048, 28
ŒCBŒ007049, 28
ŒCBŒ007058, 28
ŒCBŒ007062, and 28
ŒCBŒ007063
 March 
20, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
MCFERRAN
 On July 10, 2012, the Board
 issued a Decision and O
r-der in this proceeding, which is reported at 358 NLRB 
704.  Thereafter, the Charging Parties filed a petition for 
review in the United States Court of Appeals for the Di
s-

trict of Columbia Circuit.  
 At the time of the Decision and 
Order, the composition 
of the Board included two persons whose appointments 

to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), 
holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of appeals vacated the Board™s Decision and Order and 
remanded this case for further proceedings consistent 

with the Supreme Court™s decision. 
 The National Labor 
Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered de novo the 
judge™s decision and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.  Accordingly, we affirm the judge™s ru
l-ings, findings, and conclusions and adopt the judge™s 
recommended Order to the extent and for 
the reasons 
stated in the Decision and Order reported at 358 NLRB 
704, which is incorporated herein by reference.
  362 NLRB No. 36
 